DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claims 1, 3, 7-9, 11, and 14 are rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101). In the current application the claims are claiming “a person”.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3, 7-9, 11, and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the limitation “a person” is considered indefinite since a patent may not encompass a human organism, Examiner notes that the term “a user” is more commonly used; the limitation “a function of the piece of information about the presence of a person” is introduced twice in the claim and it is unclear if the applicant is referring to the same function or another; and a broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 1 recites the broad recitation “the drinking water supply system”, and the claim also recites “in particular the decentralised control elements” which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Regarding claim 3, the limitation “a piece of information” was previously used in dependent claim 1 and it is unclear if applicant is referring to the same piece of information or another.
Regarding claim 7, the limitation “a decentralised control unit” was previously introduced in dependent claim 1 and it is unclear if the applicant is referring to the same unit or another; the limitation “a piece of information” was previously used in dependent claim 1 and it is unclear if applicant is referring to the same piece of information or another; the limitation “a person” is considered indefinite since a patent may not encompass a human organism; the limitation “a flushing operation” is introduced twice in the claim and it is unclear if the applicant is referring to the same operation or another; and the limitation “a function of the piece of information about the presence of a person” was introduced in dependent claim 1 and it is unclear if the applicant is referring to the same function or another.
Regarding claim 9, the limitation “a piece of information” was previously used in dependent claim 1 and it is unclear if applicant is referring to the same piece of information or another; the limitation “a person” is considered indefinite since a patent may not encompass a human organism; and the limitation “a function of the piece of information about the presence of a person” was introduced in dependent claim 1 and it is unclear if the applicant is referring to the same function or another; the limitation “one or a plurality of the decentralised control unit” was previously introduced in dependent claim 1 and it is unclear 
Regarding claim 11, the limitation “a piece of information” was previously used in dependent claims 1 and 9 and it is unclear if applicant is referring to the same piece of information or another; the limitation “a person” is considered indefinite since a patent may not encompass a human organism; and the limitation “a function of the piece of information about the presence of a person” was introduced in dependent claims 1 and 9 and it is unclear if the applicant is referring to the same function or another.
Regarding claim 14, the term “the performance” is considered ambiguous terminology that does not define the metes and bounds of the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



Claim(s) 1, 3, 7-9, 11, and 14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nortier et al. (Pub. No. US 2005/0171709).
Regarding claim 1, Nortier et al. disclose a drinking water supply system (Figs. 1-8) comprising: a drinking water piping system (Figs. 1-3), a plurality of drinking water tapping points (12, 14, 16, and etc.) connected to the drinking water piping system (Fig. 1), a central control device (36), a plurality of decentralised control elements (20, 22, or 38a-38c) configured to influence (paragraphs 26-28) one or a plurality of properties of the water carried in the drinking water supply system at different points in the drinking water supply system (paragraphs 26-28), and a presence detector (paragraphs 28, 38) configured to determine a piece of information about the presence of a person, wherein the central control device (36) is configured to (paragraphs 30-32): actuate the control elements (20, 22, or 38a-38c) to influence the one or plurality of properties of the water carried in the drinking water supply system, control one or a plurality of the decentralised control elements (paragraphs 30-32) as a function of the piece of information about the presence of a person (paragraph 28), control the drinking water supply system, in particular the decentralised control elements (20, 22, or 38a-38c), selectively according to a first predefined program or according to a second predefined program (paragraphs 30-52), select the first or second program as a function of the piece of information about the presence of a person, and automatically switch from a normal mode (on mode) to an absence mode (off mode) if no person has been detected for a predefined time period by the presence detector (paragraph 28) or by further provided presence detectors.
Regarding claim 3, Nortier et al. disclose the drinking water supply system (Figs. 1-8) wherein the central control device (36) is configured to receive a piece of information about the time of the day (paragraph 44) and to actuate the control elements (20, 22, 38a-38c) to influence the one or plurality of properties of the water carried in the drinking water supply system as a function of the piece of information received about the time of the day.
Regarding claim 7, Nortier et al. disclose the drinking water supply system (Figs. 1-8) wherein a decentralised control unit (38a-38c) that is actuatable by the central control device (36) is provided which 
Regarding claim 8, Nortier et al. disclose the drinking water supply system (Figs. 1-8) wherein the control device (36) is configured to initiate control of the drinking water supply system (paragraphs 30-52).
Regarding claim 9, Nortier et al. disclose a method for controlling a drinking water supply system (Figs. 1-8), comprising the following steps: receiving measurement values (paragraph 30), in particular measurement values for one or different properties of the water carried in the drinking water supply system, and controlling the drinking water supply system as a function of the received measurement values (paragraphs 30-52), wherein a piece of information is determined about the presence of a person by the presence detector (paragraphs 28 and 38), the drinking water supply system is controlled as a function of the piece of information about the presence of a person (paragraph 28), one or a plurality of the decentralised control elements (38a-38c) are controlled as a function of the piece of information about the presence of a person (paragraph 28), the drinking water supply system, in particular the decentralised control elements (38a-38c), are selectively controlled according to a first predefined program or according to a second predefined program (paragraphs 30-52), the first or second program is selected as a function of the piece of information about the presence of a person (paragraphs 28 or 38), and the drinking water supply system is switched automatically from a normal mode (on mode) to an absence mode (off mode) if no person has been detected for a predefined time period by the presence detector (paragraph 28) or by further provided presence detectors.
Regarding claim 11, Nortier et al. disclose the method wherein a piece information is determined about the presence of a person (paragraphs 28 or 38) in the region of a drinking water tapping point (12, 14, 16, and etc.) by the presence detector (paragraph 28) and the performance of a flushing operation (paragraph 38) at the drinking water tapping point (toilet or urinal) is controlled as a function of the piece of information about the presence of a person.
Regarding claim 14, Nortier et al. disclose a computer program (paragraphs 30-34) comprising commands the execution of which on at least one processor of a control device of a drinking water supply system, initiates the performance of a method (paragraphs 30-52).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Reinaldo Sanchez-Medina, telephone number 571-270-5168, fax number 571-270-6168.  The examiner can normally be reached on Monday-Friday (7:30AM-4:00PM EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone. Craig Schneider can be reached at 571-272-3607 or Mary McManmon can be reached at 571-272-6007 or Kenneth Rinehart can be reached at 571-272-4881. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/REINALDO SANCHEZ-MEDINA/Primary Examiner, Art Unit 3753